DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 4 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0138205 A1 (hereunder Miyamoto, cited in the IDS), and further in view of US 2010/0006848 A1 (hereunder Fukuoka, cited in the IDS).


With respect to independent claim 1, Miyamoto teaches in Fig. 1 an imaging panel that generates an image based on scintillation light via 13 that is obtained from X-rays transmitted through an object, the imaging panel comprising: a substrate;
an active area SA formed on one of surfaces of the substrate 31; 
a terminal area TG1 – TGm;TS1 - TSn provided on an outer side with respect to the active area; and 
wherein the active area has a plurality of elements including switching elements 2, the terminal area has a terminal element connected with any of the plurality of elements as shown in Fig. 1, but is silent with 
a protection layer provided in the active area and the terminal area on the one of surfaces of the substrate,
the protection layer includes a barrier layer in contact with the one of surfaces of the substrate, and is provided in a lower layer with respect to the plurality of elements and the terminal element, and the barrier layer contains a material having resistance against an etching material that can etch the substrate.
Fukuoka teaches in Fig. 12 a protection layer 512,513 provided in the active area and the terminal area on the one of surfaces of the substrate 500,
the protection layer includes a barrier layer 501; as disclosed in paragraph [0157] in contact with the one of surfaces of the substrate as shown in Fig. 12, and is provided in a lower layer with respect to the plurality of elements 305,306,321 and the barrier layer contains a material having resistance as disclosed in paragraph [0130] against an etching material that can etch the substrate. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, Fukuoka teaches wherein the protection layer further includes an inorganic insulating film 502 in contact with the barrier layer 501, and the inorganic insulating film is provided in a lower layer with respect to the plurality of elements as shown in Fig. 12 and the terminal element.
With respect to dependent claims 4 – 5, Fukuoka teaches in paragraph [0118] wherein the barrier layer is formed with a semiconductor film and wherein the barrier layer is formed with an organic insulating film.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto modified by Fukuoka, and further in view of US 2014/0103345 A1 (hereunder Yang, cited in the IDS).
The teaching of Miyamoto modified by Fukuoka has been discussed above.
With respect to dependent claim 3, Miyamoto is silent with wherein the barrier layer is formed with a conductive film.
	Yang teaches in Fig. 9 a conductive film 7 as disclosed in paragraph [0075]. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Miyamoto modified by Fukuoka in order to have desired layer between desired substrate and desired element. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto modified by Fukuoka, and further in view of US 2004/0232459 A1 (hereunder Takayama, cited in the IDS).
With respect to independent claim 6, as discussed above Miyamoto modified by Fukuoka teaches an image panel, in addition, Takayama teaches a method comprising:
forming a barrier layer 401 in an active area and a terminal area on one of surfaces of a substrate 300;
forming a plurality of elements including switching elements 303, in an upper layer with respect to the barrier layer in the active area;
wherein the barrier layer contains a material having resistance against an etching material used in the step of etching the substrate as disclosed in paragraph [0018].
As discussed above Miyamoto modified by Fukuoka teaches forming a terminal element in an upper layer with respect to the barrier layer inorganic insulating film in the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 7, as discussed above Fukuoka teaches forming an inorganic insulating film on the barrier layer, wherein the plurality of elements are formed in an upper layer with respect to the inorganic insulating film.
With respect to dependent claim 8, Fukuoka teaches wherein the etching material contains hydrofluoric acid see paragraph [0124].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884                                                                                                                                                                                             	02/18/2021